DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected. 
Examiner’s Comments
Intended Use
Claim 1 recites:
“memory storing computer-readable instructions…cause the computing platform to: initiate…receive…send…receive…send…”
Claim 5 recites:
“wherein the memory stores additional computer-readable instructions…further cause the computing platform to: determine…”
Claim 9 recites:
“wherein the memory stores additional computer-readable instructions…further cause the computing platform to: generating…send…”
Claim 10 recites:
“wherein the memory stores additional computer-readable instructions…further cause the computing platform to: establish…establish…”
Claim 11 recites:
“in response to…sending…to display…”
Claim 15 recites:
“determining …wherein the one or more commands…direct…to analyze…”
Claim 20 recites:
“One or more non-transitory computer-readable media storing instructions…cause the computing platform to: initiate…receive…send…receive…send…”
Non-Functional Descriptive Material
Claims 6 and 16 each recites:
“wherein the amount of time is less than a predetermined contestability period.”
According to the MPEP §2111.05 I-III where a claim limitation is directed to conveying a message or meaning to a human reader independent of the intended computer system, an/or the non-transitory computer-readable medium merely serves as a support for information or data, no functional relationship exists. Therefore, as the above limitations are directed to further describing stored data (e.g. conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art. See In re Gulack, 703 F. 2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F. 3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).
Optional Language
Claim 11 recites “in response to determining that the mitigation output exceeds a predetermined mitigation threshold, sending…”  This recites a conditional limitation. Only one of the “sending” steps can be performed any time the method is performed, based on in response to determining that the mitigation output exceeds a predetermined mitigation threshold. Thus, only one of the “executing” steps is required to be performed. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied – regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int’l Trade Comm’n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Not Positively Recited
Claim 11 recites: 
“in response to determining…a predetermined mitigation threshold…”
Claim 16 recites: 
“…wherein the amount of time is less than a predetermined contestability period.”
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970).
Intended Result
Claim 15 recites “determine…resulting in an additional onboarding verification input…” The intended result language does not have patentable weight. See Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed. Cir. 1993); Claim 15 is also rejected on the same basis as it recites similar language.	

Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lack of Algorithm
Claims 1 and 20 each recites “initiate an onboarding process with a mobile device”. The term, “initiate”, is broad enough to read on all possible actions that could contribute to the recited  The specification describes at step 415, the computing platform may establish a connection to a client device and a sensor device (Fig. 4, step 415, paragraph [0106] of Applicant’s Disclosure). Fig. 4 doesn’t describe how initiating an onboarding process with a mobile device is performed. In other words, the algorithms or steps/procedures taken to perform the function must be described with Claim 11 is rejected on the same basis as it recites similar language.
Claims 1 and 20 each recites “receive…one or more onboarding verification inputs indicative of a user identity”, “receive…a mitigation output indicating a degree of correlation…”, “in response…wherein the onboarding mitigation interface prompts for one or more additional onboarding verification inputs indicative of user identity”. The specification describes the one or more onboarding verification inputs may comprise one or more of a user identification document, etc. (paragraph [0003] of Applicant’s Disclosure) and the computing platform may receive, from the mitigation analysis and output generation platform, a mitigation output indicating a degree of correlation between the one or more received onboarding verification inputs and expected onboarding verification inputs. However, the specification does not provide details on how the stored data (e.g. “one or more onboarding verification inputs”, “a mitigation output”) performs the acts, “indicative” and “indicating”. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161 01 I) Claim 11 is rejected on the same basis as it recites similar language. Additionally, Claims 4 and 14 are rejected on the same basis as each recites similar language “the onboarding mitigation interface indicates ...”
Claims 1 and 20 each recites “send one or more commands directing a mitigation analysis and output generation platform to analyze the one or more onboarding verification inputs” and “in response…send…one or more command directing the mobile device to display an onboarding mitigation interface…” However, the specification does not provide details on what the limitations, “directing”, comprise. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161 01 I) Claim 11 is rejected on the same basis as it recites similar language. Additionally, Claims 5 and 15 are rejected on the same basis as each recites similar language “…wherein the one or more commands...direct…”
Claims 1 and 20 each recites “in response…wherein the onboarding mitigation interface prompts for one or more additional onboarding verification inputs…” The specification describes the onboarding mitigation interface prompts for one or more additional onboarding verification inputs indicative of the user identity. However, the specification does not provide details on what the limitation, “prompts”, comprise. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161 01 I) Claim 11 is rejected on the same basis as it recites similar language. 
Claims 2-10 are rejected as each depends on claim 1. Claims 12-19 are rejected as each depends on claim 11. 
Claim 5 recites “determine an amount of time that has elapsed since initiation of the onboarding process, resulting in an additional onboarding verification input…” However, the specification does not describe how determining an amount of time that has elapsed since initiation of the onboarding process would result in an additional Claim 15 is rejected on the same basis as it recites similar language. 
Not in the Specification
Claims 1 and 20 each recites “receive, from the mitigation analysis and output generating platform, a mitigation output indicating a degree of correlation between the one or more received onboarding verification inputs and expected onboarding verification inputs”. However, the language, “a mitigation output indicating a degree of correlation between the one or more received onboarding verification inputs and expected onboarding verification inputs”, only appears in the claims portion of Applicant' s Disclosure. The specification describes the computing platform may receive a mitigation output based on the analysis (Fig. 4, steps 415/420, paragraph [0106] of Applicant’s Disclosure). As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))  Claim 11 is also rejected on the same basis as it recites similar language.
Claim 1 recites “in response to determining that the mitigation output exceeds a predetermined mitigation threshold, send mitigation interface information and one or more commands directing the mobile device to display an onboarding mitigation interface based on the mitigation interface information, wherein the onboarding mitigation interface prompts for one or more additional onboarding verification inputs indicative of the user identity”. The claim combines different embodiments. For example, Claims 11 and 20 are also rejected on the same basis as each recites similar language.
Claims 2-10 are also rejected as each depends on claim 1. Claims 12-19 are also rejected as each depends on claim 11.
Claim 5 recites “determining an amount of time that has elapsed since initiation of the onboarding process, resulting in an additional onboarding verification input”. However, the specification is silent on the limitations, “determining an amount of time that has elapsed since initiation of the onboarding process, resulting in an additional onboarding verification input”. As such, no support can be found in the specification for Claim 15 is also rejected on the same basis as it recites similar language.
Claim 10 recites “establish a first wireless data connection with the mobile device….and establish a second wireless data connection with the mitigation analysis and output generation platform…” However, the specification is silent on the limitations. The specification describes the client device 102 and the sensor device 105 may establish first and second wireless data connections to the onboarding and policy management platform 104 (paragraph [0035] of Applicant’s Disclosure). The specification does not describe the computing  platform establishing a first wireless data connection with the mobile device and establishing a second wireless data connection with the mitigation analysis and output generation platform. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Hybrid Claims (UltimatePointer/Rembrandt)
Claims 1-10, 20 are indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on possession of the claimed product or a combination of possession of the claimed product and method steps being performed. See also UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)
Evidence to support a position that claims 1 and 26 each is drawn to a product includes the recitation of 
Claim 1, “A computing platform comprising: at least one processor; a communication interface…memory storing computer-readable instructions.…”
Claim 20, “One or more non-transitory computer-readable media storing instructions…”
Claims 5, 10 is directed to the system of claim 1. 
Conversely, evidence to support a position that claims 1, 5, 10, 20 are drawn to a process includes recitation of:
Claims 1 and 20 each recites “in response to determining that the mitigation output exceeds a predetermined mitigation threshold, send…” The language, “in response to determining that…”, describes an unspecified entity performing a step (i.e. determining), but is not attributed to any structure of the claimed products. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the claimed products, or whether the infringement requires that the steps being performed. 
 Claims 1 and 20 each recites “in response to determining that the mitigation output exceeds a predetermined mitigation threshold, send…” The language, “predetermined”, describes an unspecified entity performing an act, “predetermined”, but is not attributed to any structure of the claimed products. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the claimed products, or whether the infringement requires that the steps being performed.  Claim 6 is also rejected on the same basis as each recites similar language, “predetermined contestability period”.
Claim 5 recites “determine …resulting in an additional onboarding verification input…” The language describes an action (e.g. “resulting in an additional onboarding verification input”), but is not attributed to any structure of the claimed products. This 
Claim 10 recites “establish a first wireless data connection with the mobile device, wherein the communications between the computing platform and the mobile device are performed while the first wireless data connection is established” and “establish a second wireless data connection with the mitigation analysis and output generation platform, wherein the communications between the computing platform and the mitigation analysis and output generation platform are performed while the second wireless data connection is established”. The language, “the communications between the computing platform and the mobile device are performed”, describes an unspecified entity performing an act, “performed”, but is not attributed to any structure of the claimed products. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement occurs when one possess the claimed products, or whether the infringement requires that the steps being performed.  
Unclear Scope
Claim 1 is directed to a “platform” (A computing platform comprising at least one processor, a communication interface and memory storing computer-readable instructions...).  However, the computing platform is also used to describe a limitation, “memory storing computer-readable instructions…cause the computing platform to: initiate…receive…send…receive…send…” is not fully defined. In other words, is the platform just comprising at least one processor, a communication interface and memory 
Claim 1 recites “in response…send mitigation interface information and one or more commands directing the mobile device to display an onboarding mitigation interface…wherein the onboarding mitigation interface prompts for one or more additional onboarding verification inputs…” Claim 1 is directed to a computing platform comprising at least one processor, a communication interface and memory storing computer-readable instructions. The limitations, “the onboarding mitigation interface prompts...”, describes an act, “prompts”, being performed by the onboarding mitigation interface of the mobile device. (See paragraph [0067] of Applicant’s Disclosure.) It is unclear whether the claim scope encompasses a computing platform comprising at least one processor, a communication interface and memory storing computer-readable instructions, or in combination with the onboarding mitigation interface of the mobile service. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claim 11 is also rejected on the same basis as it recites similar language. Claims 8 and 18 are also rejected on the same basis as it recites similar language, “the onboarding mitigation interface corresponds to a video call between the mobile device and a client management platform”.
Claims 2-10 are also rejected as each depends on claim 1. Claims 12-19 are also rejected as each depends on claim 11.
Claim 9 recites “send the digital identity signature to the mitigation analysis and output generation platform for storage.” Claim 1 is directed to a computing platform comprising at least one processor, a communication interface and memory storing computer-readable instructions. The limitations, “the digital identity signature to the mitigation analysis and output generation platform for storage”, describes “storage of the digital identity signature”, at the mitigation analysis and output generation platform. It is unclear whether the claim scope encompasses a computing platform comprising at least one processor, a communication interface and memory storing computer-readable instructions, or in combination with the mitigation analysis and output generation platform. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claim 19 is also rejected on the same basis as it recites similar language. 
Claim 20 recites “in response…send mitigation interface information and one or more commands directing the mobile device to display an onboarding mitigation interface…wherein the onboarding mitigation interface prompts for one or more additional onboarding verification inputs…” Claim 20 is directed to one or more non-transitory computer-readable media storing instructions. The limitations, “the onboarding mitigation interface prompts...”, describes an act, “prompts”, being performed by the onboarding mitigation interface of the mobile device. (See paragraph [0067] of Applicant’s Disclosure.) It is unclear whether the claim scope encompasses one or more non-transitory computer-readable media storing instructions, or in combination with the onboarding mitigation interface of the mobile service. An essential purpose of patent 
Hybrid Claim (IPXL)
Claim 10 recites “establish a first wireless data connection…wherein communications between the computing platform and the mobile device are performed while the first wireless data connection is established”, “establish a second wireless data…wherein communications between the computing platform and the mitigation analysis and output generation platform are performed while the second wireless data connection is established.” Claim 1 is directed to a computing platform comprising at least one processor, a communication interface and memory storing computer-readable instructions. The language, “communications between the computing platform and the mobile device are performed”, describes the computing platform communicating with the mobile device while the first wireless data connection is established. The language, “communications between the computing platform and the mobile device are performed”, describes the computing platform communicating with the mitigation analysis and output generation platform while the second wireless data connection is established. This renders the claim indefinite because it creates confusion regarding when infringement occurs. It is unclear whether the infringement depends on use of the claimed structures or on its functionality. (MPEP 2173.05 (p) II, IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005))


Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehman et al. (US Patent Application Publication No. 2013/0204645 (“Lehman”)).
Regarding claim 1, Lehman teaches a computing platform comprising (Fig. 1, item 100; ¶32-33; claim 1):
at least one processor (¶33);
a communication interface communicatively coupled to the at least one processor (¶33); and
memory storing computer-readable instructions ¶33) that, when executed by the processor, cause the computing platform to (¶33)...
The language, “wherein the instructions that, when executed by the processor, cause the computing platform to: initiate…receive…send…receive…send
Additionally, claims 5, 9, 10, are also directed to intended use with the limitations, “…additional computer-readable instructions…further cause the computing platform to…” and the claims are rejected on the same basis. 
Regarding claim 20, Lehman teaches:
One or more non-transitory computer-readable media storing instructions (¶39) that, when executed by a computing platform comprising at least one processor (¶33), a communication interface (¶33), and memory (¶33)…
The language, “wherein the instructions…cause the computing platform to: initiate…receive…send…receive…send… ”, is intended use and does not have patentable weight. (See MPEP 2103 I C, 2114 IV) 

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10, 11-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman et al. (US Patent Application Publication No. 2013/0204645 (“Lehman”)) in view of Kshirsagar et al. (US Patent Application Publication No. 2013/0055367 (“Kshirsagar”)).
Regarding claims 1, 11 and 20, Lehman teaches a method comprising: at a computing platform (Fig. 1, item 110; ¶32) comprising at least one processor, a communication interface, and memory: 
initiating an onboarding process with a mobile device (Fig. 4, Fig. 5; ¶27, 49, 52, 58);
receiving, from the mobile device, one or more onboarding verification inputs indicative of a user identity (¶49);
Additionally, for claim 1, Lehman teaches a computing platform comprising (Fig. 1, item 100; ¶32-33; claim 1):
at least one processor (¶33);
a communication interface communicatively coupled to the at least one processor (¶33); and
memory storing computer-readable instructions that, when executed by the processor, cause the computing platform to (¶33)…
Additionally, for claim 20, Lehman teaches: 
One or more non-transitory computer-readable media storing instructions (¶39) that, when executed by a computing platform comprising at least one processor (¶33), a communication interface (¶33), and memory (¶33), cause the computing platform to…
However, Lehman does not explicitly teach:
sending one or more commands directing a mitigation analysis and output generation platform to analyze the one or more onboarding verification inputs;
receiving, from the mitigation analysis and output generation platform, a mitigation output indicating a degree of correlation between the one or more received onboarding verification inputs and expected onboarding verification inputs; and
in response to determining that the mitigation output exceeds a predetermined mitigation threshold, sending mitigation interface information and one or more commands directing the mobile device wherein the onboarding mitigation interface prompts for one or more additional onboarding verification inputs indicative of the user identity.
Kshirsagar teaches:
sending one or more commands directing a mitigation analysis and output generation platform to analyze the one or more onboarding verification inputs (Fig. 2, item 208, Fig. 3, item 304; ¶¶33-35, 77);
receiving, from the mitigation analysis and output generation platform, a mitigation output (¶¶77, 79) indicating a degree of correlation between the one or more received onboarding verification inputs and expected onboarding verification inputs (Fig. 4, item 432; ¶¶34-35, 39, 77, 94); and
in response to determining that the mitigation output exceeds a predetermined mitigation threshold (Fig. 3, item 320; ¶80), sending mitigation interface information and one or more commands directing the mobile device (¶¶80-84) wherein the onboarding mitigation interface prompts for one or more additional onboarding verification inputs indicative of the user identity (¶84)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance system and method of Lehman to incorporate the teachings of multi-factor profile and security fingerprint analysis (Kshirsagar: ¶34-35, 77, 79, 80-84) of Kshirsagar to improve security 
Regarding claims 2 and 12, the combination of Lehman and Kshirsagar teaches the computing system of claim 1 and the method of claim 11, as claim 2 being dependent of claim 1, claim 12 being dependent of claim 11. Furthermore,
Lehman teaches:
wherein the one or more onboarding verification inputs comprise one or more of a user identification document, a fingerprint, a facial signature, a biometric iris recognition input, a date of birth, a code response, a voice signature, a global positioning system (GPS) signature, a video, an international mobility equipment identifier (IMEi), a usage signature, a pulse, and a number of uses of the mobile device (¶49).
Regarding claim 10, the combination of Lehman and Kshirsagar teaches the computing system of claim 1. Furthermore,
Lehman teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:
establish a first wireless data connection with the mobile device, wherein communications between the computing platform and the mobile device are performed while the first wireless data connection is established (Fig. 1; ¶35); and 
establish a second wireless data connection with the mitigation analysis and output generation platform, wherein communications between the .
Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman and Kshirsagar as applied to claims 1 and 11 further in view of Chappell et al. (US Patent Application Publication No. 2018/00315127 (“Chappell”)).
Regarding claims 3 and 13, the combination of Lehman and Kshirsagar teaches the computing system of claim 1 and the method of claim 11, as claim 3 being dependent of claim 1, claim 13 being dependent of claim 11. Furthermore,
Lehman teaches:
wherein receiving the one or more onboarding verification inputs comprises receiving, from…the mobile device, the one or more onboarding verification inputs (Fig. 4; ¶50, 54).
However, neither Lehman nor Kshirsagar explicitly teaches receiving from one or more sensors of the mobile device.
Chappell teaches: 
wherein receiving the one or more onboarding verification inputs comprises receiving, from one or more sensors of the mobile device, the one or more onboarding verification inputs (Fig. 6B; ¶15-16, 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance system and method of Lehman the multi-factor profile and security fingerprint analysis of Kshirsagar 
Regarding claims 8 and 18, the combination of Lehman and Kshirsagar teaches the computing system of claim 1 and the method of claim 11, as claim 8 being dependent of claim 1, claim 18 being dependent of claim 11. 
Neither Lehman nor Kshirsagar teaches:
wherein the onboarding mitigation interface corresponds to a video call between the mobile device and a client management platform.
Chappell teaches:
wherein the onboarding mitigation interface corresponds to a video call between the mobile device and a client management platform (Fig. 7C; ¶93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance system and method of Lehman the multi-factor profile and security fingerprint analysis of Kshirsagar to incorporate the teachings of the virtual interactive insurance feature on the mobile device for call with an insurance representative (Chappell: ¶93) of Chappell that enables faster and more efficient interactions. (Chappell: ¶18).
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman and Kshirsagar as applied to claims 1 and 11 further in view of Chappell et al. (US Patent Application Publication No. 2018/0315127 (“Chappell”)) and in further view of Wentworth et al. (US Patent Application Publication No. 2014/0041017 (“Wentworth”)).
Regarding claims 4 and 14, the combination of Lehman and Kshirsagar teaches the computing system of claim 1 and the method of claim 11, as claim 4 being dependent of claim 1, claim 14 being dependent of claim 11. 
Neither Lehman nor Kshirsagar teaches:
wherein the onboarding mitigation interface indicates an in-person interview will be conducted.
Chappell teaches:
wherein the onboarding mitigation interface indicates [additional information needed] (Fig. 6B; ¶67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance system and method of Lehman the multi-factor profile and security fingerprint analysis of Kshirsagar to incorporate the teachings of the virtual interactive insurance feature on the mobile device for registration (Chappell: Fig. 6B; ¶67) of Chappell that enables faster and more efficient interactions. (Chappell: ¶18).
However, Chappell does not explicitly teach:
 …an in-person interview will be conducted. 
Wentworth teaches:
…an in-person interview will be conducted (Wentworth: ¶18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance system, method of Lehman the multi-factor profile and security fingerprint analysis of Kshirsagar and the virtual interactive insurance registration of Chappell to incorporate the teachings .  
Claims 5-7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman and Kshirsagar as applied to claims 1 and 11 further in view of Stoops et al. (US Patent Application Publication No. 2019/0141039 (“Stoops”)) in further view of Chappell et al. (US Patent Application Publication No. 2018/0315127 (“Chappell”))
Regarding claims 5 and 15, the combination of Lehman and Kshirsagar teaches the computing system of claim 1 and the method of claim 11, as claim 5 being dependent of claim 1, claim 15 being dependent of claim 11. Furthermore,
Kshirsagar teaches:
…wherein the one or more commands directing the mitigation analysis and output generation platform to analyze the one or more onboarding verification inputs also direct the mitigation analysis and output generation platform to analyze the additional onboarding verification input (Fig. 2, item 208, Fig. 3, item 304; ¶¶33-35, 77).
However, neither Kshirsagar nor Lehman teaches:
determining an amount of time that has elapsed since initiation of the onboarding process, resulting in an additional onboarding verification input,
Stoops teaches:
determining an amount of time that has elapsed since initiation of the onboarding process (¶15-16, 23), resulting in an additional onboarding verification input (¶23),.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance platform system and method of Lehman and the multi-factor profile and security fingerprint analysis of Kshirasagar to incorporate the teachings of determining elapse time for re-authentication (Stoops: ¶23) of Stoops for the re-authentication of asynchronous messaging, specifically within enterprise to consumer communications. (Stoops: ¶3)
Regarding claims 6 and 16, the combination of Lehman and Kshirsagar and Stoops teaches the computing system of claim 5 and the method of claim 15, as claim 6 being dependent of claim 5, claim 16 being dependent of claim 15. Furthermore,
Stoops teaches:
wherein the amount of time is less than a predetermined contestability period (Fig. 3; ¶16). 
Regarding claims 7 and 17, the combination of Lehman and Kshirsagar and Stoops teaches the computing system of claim 6 and the method of claim 16, as claim 7 being dependent of claim 6, claim 17 being dependent of claim 16. Furthermore,
Neither Lehman, Kshirsagar, Stoops teaches:
wherein the additional onboarding verification input comprises one or more of GPS data, photos, air sensor data, ambient noise, heart rate, acceleration data, pressure changes, a movement signature, and health information (Fig. 6M; ¶74). 
Chappell teaches:
wherein the additional onboarding verification input comprises one or more of GPS data, photos, air sensor data, ambient noise, heart rate, acceleration data, pressure changes, a movement signature, and health information (Fig. 6M; ¶74). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance system, method of Lehman the multi-factor profile and security fingerprint analysis of Kshirsagar and the re-authentication of asynchronous messaging of Stoops to incorporate the teachings of use of mobile device sensors for inputs (Chappell: Fig. 6M; ¶74) of Chappell that enables faster and more efficient interactions. (Chappell: ¶18).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lehman and Kshirsagar as applied to claims 1 and 11 further in view of Shultz et al. (US Patent No. 9,391,986 (“Shultz”)).
Regarding claims 9 and 19, the combination of Lehman and Kshirsagar teaches the computing system of claim 1 as claim 9 being dependent of claim 1 and claim 19 being dependent of claim 11. 
Neither Lehman nor Kshirsagar teaches:
generating a digital identity signature based on the one or more onboarding verification inputs; and 
sending the digital identity signature to the mitigation analysis and output generation platform for storage.
Shultz teaches:
generating a digital identity signature based on the one or more onboarding verification inputs (Fig. 2, item 103; 3:13-24, 5:63-6:8, 6:63-67, 8:12-33); and 
sending the digital identity signature to the mitigation analysis and output generation platform for storage (Fig. 2, items 117/119/121: 8:12-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile insurance system and method of Lehman the multi-factor profile and security fingerprint analysis of Kshirsagar to incorporate the teachings of multi-sensor multi-factor identity verification (Shultz: 3:13-24, 5:63-6:8, 6:63-67, 8:12-33) of Shultz ensuring the reliability, trustworthiness, integrity etc. of the data collected from these sensors. (Shultz: 1:19-20).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abdelaziz (PGPub 2020/0089848) teaches identity compromise risk computation.
Agrawal  (PGPub 2019/0312879) teaches creating a verified customer profile.
Diana (PGPub 2013/0226623) teaches insurance claims processing.
Harkensee (PGPub US 2009/0182583) teaches methods for selling insurance using hybrid life.
Stender (US Pat. No. US 8,401,878) teaches connecting an insured to an insurer using a mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685                                                                                                                                                                                                         
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3685